Matter of Ricardo O. (Lynette R.) (2021 NY Slip Op 05126)





Matter of Ricardo O. (Lynette R.)


2021 NY Slip Op 05126


Decided on September 29, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ANGELA G. IANNACCI
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2020-05142
 (Docket No. N-6712-17)

[*1]In the Matter of Ricardo O. (Anonymous), Jr. Administration for Children's Services, petitioner- respondent; Lynette R. (Anonymous), appellant, et al., respondent.


Cheryl Gammone, Staten Island, NY, for appellant.
Georgia M. Pestana, Corporation Counsel, New York, NY (Deborah A. Brenner and D. Alan Rosinus, Jr., of counsel), for petitioner-respondent.
Janet E. Sabel, New York, NY (John A. Newbery of counsel), attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Richmond County (Karen B. Wolff, J.), dated June 2, 2020. The order, without a hearing, denied the mother's application pursuant to Family Court Act § 1028 for the return of the subject child to her custody during the pendency of the proceeding.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order denying the mother's application pursuant to Family Court Act § 1028 must be dismissed as the appeal has been rendered academic in light of a subsequent order of fact-finding and disposition dated February 1, 2021 (see Matter of Lizzie G. [Chastity G.], 184 AD3d 828).
DILLON, J.P., IANNACCI, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court